UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):December 14, 2009 ALICO, INC. (Exact Name of Registrant as Specified in Charter) FLORIDA (State or Other Jurisdiction of Incorporation) 0-261 (Commission File Number) 59-0906081 IRS Employer Identification No.) POST OFFICE BOX 338, LA BELLE, FLORIDA (Address of Principal Executive Offices) 33975 (Zip Code) Registrant's telephone number, including area code:(863) 675-2966 N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: Written communications pursuant to Rule 425 under the Securities Act (17 C.F.R. Soliciting Material pursuant to Rule 14a-12 under the Exchange Act (17 C.F.R. 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14D-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 C.F.R. 240.13e-4(c)) ITEM 2.02 RESULTS OF OPERATIONS AND FINANCIAL CONDITION On December 14, 2009, the Companyannounced a net loss for the fourth quarter of the fiscal year ended September 30, 2009 of $6.1 million or $0.84 per share, compared with a net loss of $4.6 million or $0.62 per share for the fourth quarter of the fiscal year ended September 30, 2008.The loss during the quarter ended September 30, 2009 was impacted by fixed asset impairments totaling $5.1 million before income taxes.Annually, Alico reported a net loss of $3.6 million, or $0.50 per share, for the fiscal year ended September 30, 2009 compared with net earnings of $4.7 million, or $0.76 per share, for the fiscal year ended September 30, 2008. Operating revenue during the fourth quarter of the fiscal year ended September 30, 2009 was $4.7 million compared with operating revenue of $3.5 million during the fourth quarter of the fiscal year ended September 30, 2008.Annual operating revenues were $89.5 million compared with $116.4 million for the fiscal years ended September 30, 2009 and September 30, 2008, respectively.The decrease in annual revenue was largely due to lower citrus prices experienced by the Company during the fiscal year ended September 30, 2009 compared with the prior year. ITEM9.01 FINANCIAL STATEMENTS AND EXHIBITS Exhibit 99.1- Press release announcingAlicoReports Fourth Quarter and Annual Earnings. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ALICO, INC. (Registrant) Date:December 2009By:/s/ STEVEN M. SMITH Steven M. Smith Chief Executive Officer EXHIBIT INDEX Exhibit 99.1 Company Press Release issuedDecember 14,
